DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/15/2021 has been fully considered. Claims 1-13 and 22 are cancelled. Claims 14 and 19 are amended. Claims 15-21 and 23-26 have been examined on the merits.

Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14 recites “the” in regard to a toe region, ball region lateral arch region and heel region.  The claim has not yet positively recited these elements and the word “the” should be replaced with “a”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites that “the impact zones of the sole are configured to cover regions of the sole of the foot, when the foot is standing barefoot on a plane surface, get into contact with said plane surface” it is unclear how the sole is capable of being positioned on the foot such as to get into contact with the plane surface and also the foot is barefoot. Appropriate correction required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 -19, 21 and 26is/are rejected under 35 U.S.C. 102(a) (1)  as being anticipated by Song (US 2013/0333096). The device of Song discloses

impact zones in the toe region, the ball region, the lateral arch region, and the heel region, a non-impact zone in a toe groove region situated between the toe region and the ball region (see annotated figure below). 
wherein the toe region encompasses a semicircular region abutting and including a front edge of the sole (see figure below), the heel region encompasses a semicircular region abutting and including a rear edge of the sole (see figure below) , and the lateral arch region encompasses an elongated region abutting and including an outer lateral edge of the sole with respect to a longitudinal axis A of the sole (see figure below):
wherein the sole comprises stimulation elements in the toe groove region (see Figure below), and wherein a metatarsal arch region is situated between the ball region and the heel region (see figure below)

wherein the sock does not comprise stimulation elements in any part of the impact zones, as shown in the annotated figure below none of the impact zones have stimulation elements present), and

wherein, when the sock is being worn by a person standing on a plane surface, the nonimpact zone is spaced from the plane surface and the impact zones contact the plane surface,  it is noted that the positioning of the elements and the relationship to a human foot depends on the anatomy of the person (size, shape), the prior art meets the structure as recited, and therefore would be capable of performing the claimed function 

and wherein the stimulation elements at least partially fill an intermediate space between a sole of the person’s foot and the plane surface. When the device is worn in the manner recited, the prior art of Song would be capable of at least partially filling as space between the foot and the imaginary plane surface, since the stimulation elements are capable of being positioned in the areas that are no impacted by the imaginary plane surface. The prior art meets the structure as recited, and would be capable of performing the function of partially filling space as claimed since they have a thickness. See MPEP 2114. 

With respect to claim 15, wherein the sole further comprises an impact zone in a web region situated between the ball region and the heel region and flanking the metatarsal arch region, said impact zone preferably connecting the ball region and the heel region to each other (see annotated figure below).

With respect to claim 16, wherein the sole further comprises stimulation elements in a triangle region which is situated on the other side of the web region relative to the metatarsal arch region and is adjoining the heel region (see annotated figure below).

With respect to claim 17, wherein, when the sock is being worn by a person standing on a plane surface, the impact zones get into contact with the plane surface. It 

With respect to claim 18, wherein, when the sock is being worn by a person standing on a plane surface, the toe groove region, the metatarsal arch region and/or the triangle region are spaced from the plane surface. It is noted that the positioning of the elements and the relationship to a human foot (and where the human foot has arches or areas that separate from the ground or plane surface, is dependent upon the anatomy of the foot), the prior art meets the structure as recited, and therefore would be capable of performing the claimed function of when being worn and standing on a plane surface the toe groove region the metatarsal arch region and or the triangle regions are spaced from a plane surface. 


With respect to claim 19, as best understood, wherein the impact zones of the sole are designed in such a manner that, when the sock is being worn,the impact zones of the sole are configured to cover regions of the sole of the foot which, when a foot is standing barefoot on a plane surface, get into contact with said plane surface. It is noted that the positioning of the elements and the relationship to a human foot (and where the 

With respect to claim 20, wherein the stimulation elements are arranged on an inner side and/or on an outer side of the sole. (Figure 5). 

With respect to claim 21, wherein at least partial regions of the toe groove region, the metatarsal arch region and/or the triangle region include stimulation elements on an inner side and on an outer side. (18, Figure 5). 
With respect to claim 26, wherein the stimulation elements are arranged asymmetrically relative to an axis running particularly centrally in the extension direction of the sole from the heel region to the toe region (Figure 4). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Fusco (US 2008/0189829). The device of Song substantially discloses the claimed invention but is lacking the recited material. The device of Fusco discloses, 

With respect to claim 23, wherein the stimulation elements include plush (31, para 028). 

With respect to claim 24, , wherein in the toe groove region, in the metatarsal arch region and/or in the triangle region, the sole includes a plush surface (31) on the inner side or the outer side (31)  for forming the stimulation elements.


It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the material taught by Fusco in order to provide improved foot transpiration and comfort (para 0028).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 









[AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    1843
    1429
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Toe impact region)][AltContent: textbox (Heel region )][AltContent: oval][AltContent: textbox (Lateral arch region)][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: textbox (Non impact toe groove, stimulation elements)][AltContent: oval][AltContent: arrow][AltContent: textbox (Ball region)][AltContent: oval][AltContent: arrow][AltContent: textbox (Metatarsal arch region)][AltContent: textbox (Web region)][AltContent: arrow][AltContent: textbox (Triangle region)][AltContent: oval][AltContent: oval][AltContent: arrow]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732